DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on July 22, 2020.
Claims 1-20 are pending.  Claims 1 and 20 are independent claims.  

Priority
Applicant’s claim for the benefit of prior-filed provisional application 62/878979 under 35 U.S.C. 119(e) is acknowledged.  

Information Disclosure Statement
The information disclosure statement submitted on May 17, 2021, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 20 are objected to because of the following informality: the phrase “selecting … a plurality of questions from a database based on the initial complaint, an order of presenting” should read “selecting … a plurality of questions from a database based on the initial complaint, and an order of presenting.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claims 1 and 20 are directed to a method and medium for generating a diagnosis via a digital health application.  The specific limitations of representative Claim 1 that recite the abstract idea are: receiving a request for a diagnosis including an initial complaint; selecting a plurality of questions based on the initial complaint and an order of presenting each of the plurality of questions, the order associated with the plurality of questions; presenting to a user, in the associated order, each of the plurality of questions; receiving responses to each of the plurality of questions; determining a diagnosis based upon the received responses; presenting an identification of the determined diagnosis; requesting an indication of whether the user accepts the determined diagnosis; and requesting an indication of whether to establish, for the user, a consultation with a medical professional to discuss the determined diagnosis.
Under a broadest reasonable interpretation, these limitations as claimed represent an abstract idea in the form of mental processes or concepts performed in the human mind such as observation, evaluation, judgement, and opinion.  The concepts of presenting questions in a certain order, receiving responses, determining a diagnosis, accepting the determined diagnosis, and deciding whether to establish a consultation with a medical professional to discuss the determined diagnosis represent activities that Gottschalk v. Benson, 409 U.S. 63 [1972], at 65) and “pen and paper" (CyberSource Corp. v. Retail Decisions, Inc., No. 09-1358 [Fed. Cir. Aug. 16, 2001], at 12).  For example, an individual might mentally pose questions in a certain order, determine a diagnosis based on answers to those questions, accept the diagnosis, and determine to contact a medical professional regarding the diagnosis.  Other than reciting “a digital health application executing on a computing device” “a database,” “user input,” and “a user interface” in Claim 1 and further reciting “[a] non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium, wherein the computer program instructions are executable by at least one computer processor” in Claim 20, nothing in Claim 1 or Claim 20 precludes these steps from practically being performed in the mind.
Further, these limitations as claimed describe abstract ideas that correspond to concepts identified by the courts as certain methods of organizing human activity that are deemed ineligible.  The claimed steps noted above relate to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) similar to claims found ineligible in In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 115 U.S.P.Q.2d 1152 (Fed. Cir. 2015); and Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 123 U.S.P.Q.2d 1081 (Fed Cir. 2017).
The judicial exception as noted above is not integrated into a practical application because “a digital health application executing on a computing device” “a database,” 
Dependent Claims 2-19 similarly do not include elements, considered both individually and as a combination, that are integrated into a practical application or amount to significantly more than the abstract idea and are rejected under the same rationale.  A sequence of questions as recited in Claim 2, modifying the order of questions as recited in Claim 5, basing a diagnosis on certain types of data as recited in Claims 9-12, a medical professional confirming or modifying a diagnosis as recited in Claims 13 and 14, identifying or transmitting a medical order or presenting a suggested action as recited in Claims 15-17, and scheduling a consultation with or establishing a connection with a medical professional as recited in Claims 18 and 19 represents steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion or represents an aspect of ineligible methods of organizing human activity that implicate only a generic computer interface.  Similarly, user input by photograph or a text-based response as recited in Claims 3 and 4 implicates only generic computer functionality.  Finally, diagnosis comprising a hybrid model combining a long short-term 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of the claims recites the limitation “the telehealth application” in the claimed method and medium respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-11, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al., U.S. Patent Application 2019/0311814 A1 (published Oct. 10, 2019) (hereinafter “Kannan”).
Regarding Claim 1, Kannan discloses a method for generating a diagnosis via a digital health application (e.g., Kannan, Abstract and para. 2, describing techniques realized as a method for responding to a healthcare inquiry from a user related to diagnosis or treatment), the method comprising:
Receiving, by a digital health application executing on a computing device, a request for a diagnosis including an initial complaint (see, e.g., id., paras. 40 41, 55, and 56 and Figs. 1-3, describing and illustrating embodiments of a medical decision support system that interfaces with the user via a user interface and describing implementation via a patient-facing application such as a web-based application or a mobile device application; para. 65 and Fig. 6, describing and illustrating a flowchart of a method 600 for responding to a healthcare inquiry from a user such as a patient using the medical decision support system, the method including the user making a healthcare inquiry and determining and classifying an intent of the user’s inquiry as one of a plurality of intent classifications using a conversational engine; and para. 79, describing classifying the user’s intent into a finite set of intents including diagnosis, doctor referral, prescription or treatment recommendation, and information on a given disease [representing intents comprising a complaint in some form]);
Selecting, by the digital health application, a plurality of questions from a database based on the initial complaint, and an order of presenting each of the plurality of questions, the order associated with the plurality of questions (see, e.g., id., para. 40 and Fig. 1, describing and illustrating the medical decision support system as comprising a backend comprising a user information module, the conversational engine, a differential diagnosis engine, a knowledge base, and a data/knowledge input module; para. 143, describing the conversational engine as in charge of understanding the user’s inputs, reasoning about the user’s inputs, and deciding on the most appropriate outputs after consulting with the differential diagnosis engine and the knowledge base; para. 65 and Fig. 6, describing and illustrating the method 600 as comprising instantiating one of a plurality of specialized conversational engines for the intent, if the user’s intent is understood, to elicit information from the user; para. 41, describing embodiments in which a user output interface presents the user with questions in order to elicit additional and the right kind of information such that the medical decision support system is able provide a confident recommendation; and paras. 72-78, describing a patient dialog system comprised of a series of templates for required information and formulations for questions to pose to the patient to elicit that information and describing embodiments in which a model represents the system’s current estimate of patient objectives and chooses next questions to be asked with a combination of objectives including clarifying, quantifying, or modifying a previous response, prompting for additional inputs that the patient may consider relevant to discriminate between different possible diagnoses or patient states, asking whether the patient is experiencing certain symptoms such as symptoms that ;
Displaying, by the digital health application, to a user of the digital health application, in the associated order, each of the plurality of questions (see, e.g., id., para. 79, describing the system implementing a conversational engine in the form of a dialog engine and routing the user query to one of a plurality specialized conversational engines including a diagnosis conversational engine; paras. 40 and 41, describing the medical decision support system interfacing with the user via the user interface, the user interface comprising a user input interface and the user output interface that presents the user with questions; para. 72, describing the patient dialog system as choosing chooses next questions to be asked; describing each specialized conversational engine as built using a combination of a natural language understanding [NLU] module, an autocomplete module, and a next question module; para. 135 and Fig. 16, describing and illustrating a dialog manager that communicates with the patient via a patient user interface; and paras. 90, 91, and 104 and Figs. 10, 11, and 13, describing and illustrating possible output information from the system);
Receiving, by the digital health application, user input responsive to each of the plurality of questions (see, e.g., id., para. 41, describing the user input interface integrating different modalities into a multimodal representation to be processed by the conversational engine; para. 101 and Fig. 1, describing and ;
Determining, by the digital health application, a diagnosis based upon the received user input (see, e.g., id., para. 92, describing the next question module in a specialized conversational engine as determining the optimal next question to ask a user given a current state of the dialog and describing an example in which the diagnosis conversational engine initially formulates a differential diagnosis and determines a next question by minimizing the entropy difference of an existing hypothesis; and paras. 95-97, describing the diagnosis engine as calculating a probability of diseases and using probabilities to rank a diagnosis given the currently available information);
Modifying, by the digital health application, a user interface of the digital health application to display an identification of the determined diagnosis (see, e.g., id., para. 104 and Fig. 13, describing embodiments in which questions from patients are directly related to them wanting to know “what they have” and the system responds in the form of a differential diagnosis, describing embodiments in which a response includes a ranked list of possible ;
Requesting, by the digital health application, an indication of whether the user of the digital health application accepts the determined diagnosis (see, e.g., id.¸ paras. 72-78, describing the patient dialog system as posing questions to the patient to elicit information including prompting for additional inputs that the patient may consider important or relevant and identifying symptoms that may discriminate between different possible diagnoses or patient states; para. 104 and Fig. 13, describing embodiments in which a system response includes a ranked list of possible conditions with an indication on how likely they are and describing and illustrating a possible diagnosis output from the system with multiple conditions for review; paras. 99 and 112, describing embodiments in which the system collects data in follow-ups on treatment paths chosen by the patient and outcomes and trains models and takes other action based on feedback and follow-up from interaction with patients; and para. 120, describing comprehensive follow-up by the system with each patient and describing follow-up questions including whether they took certain actions.  Note that any system output that solicits a user input or response that allows a user to change or evaluate a diagnostic outcome or take action consistent with a diagnostic outcome can be viewed as comprising requesting an indication of the user’s acceptance of a diagnosis); and
Requesting, by the digital health application, an indication of whether to establish, for the user of the digital health application, a consultation with a medical professional to discuss the determined diagnosis (see, e.g., id., paras. 105-109, describing situations in which the interaction with the patient will determine that the best path forward is for her to visit a doctor and describing exemplary cases in which the system may decide to refer the patient to a doctor such as when a probability of complications is above a certain threshold, the patient requires physical examination or lab tests, internal algorithms are not certain of what the issue is with the patient, or the patient has described a critical symptom such as chest pain; and para. 110, describing embodiments in which the system determines the best doctor to whom to refer the patient considering different variables that include what is known about the patient and their current situation and the system presents a ranked list of recommendations).
Regarding Claim 2, Kannan discloses the method of Claim 1 further comprising initiating, by the digital health application, a sequence of questions from the plurality of questions (see, e.g., Kannan, para. 41, describing presenting the user with questions in order to elicit additional and the right kind of information; para. 66, describing the patient dialog system as performing steps including gathering additional information; para. 92, describing the next question module as determining the optimal next question to ask a user given a current state of the dialog and describing an example in which the diagnosis conversational engine initially formulates a diagnosis and determines a next question based on an existing hypothesis; and paras. 44-51, 
Regarding Claim 3, Kannan discloses the method of Claim 1, wherein receiving, by the digital health application, user input further comprises receiving a photograph (see, e.g., Kannan, para. 101 and Fig. 1, describing and illustrating the system as allowing for multimodal input as part of the dialog or conversation and describing the system as allowing a user/patient to input images and video as part of dialog flow).
Regarding Claim 4, Kannan discloses the method of Claim 1, wherein receiving, by the digital health application, user input further comprises receiving a text-based response via a user interface (see, e.g., Kannan, paras. 80 and 81, describing embodiments in which an NLU module operates with unstructured natural language inputted as text, which may include textual representations of other modalities such as voice transformed into text; and para. 91 and Fig. 11, describing and illustrating embodiments of a user interface in which an autocomplete module allows a specialized conversational engine to suggest medical concepts or entities from the knowledge base as a letters from a user are being inputted in the system [representing a text-based response via a user interface]).
Regarding Claim 5, Kannan discloses the method of Claim 1 further comprising: after receiving user input responsive to a first of the plurality of questions, modifying, by the digital health application, the associated order; selecting, by the digital health application, a second of the plurality of questions according to the modified order; and displaying, by the digital health application, the second of the plurality of questions (see, e.g., Kannan, paras. 72-78, describing the patient dialog system as posing questions to the patient to elicit information including identifying symptoms that may discriminate between different possible diagnoses or patient states; para. 92, describing the next question module as determining the optimal next question to ask a user given a current state of the dialog and describing an example in which the diagnosis conversational engine initially formulates a diagnosis and determines a next question based on an existing hypothesis [representing selecting different subsequent questions or a different ordering of questions in some form]; para. 145, describing the diagnosis recommendation module as providing a differential diagnosis given what is known about the patient at a given point during the dialog using a diagnosis algorithm).
Regarding Claim 6, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises applying, by the digital health application, a hybrid model combining a long short-term model and a linear model to determine a level of probability of the diagnosis (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings, describing embodiments in which the differential diagnosis engine may be based on various machine-learned models deriving probabilities and relationships from historical medical records or learned from various types of mixed data, describing embodiments in which the 
Regarding Claim 7, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises applying, by the digital health application, a linear model to determine a level of probability of the diagnosis (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings and describing embodiments in which the differential diagnosis engine may be based on rules in a knowledge base [representing a linear model] codifying probabilistic relationships between symptoms/findings and diseases).
Regarding Claim 8, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises applying, by the digital health application, a neural network model to determine a level of probability of the diagnosis (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings and describing embodiments in which the differential diagnosis engine may be based on various machine-learned models deriving probabilities and relationships from historical medical records or learned from mixed data that includes at least one of synthetic data generated by a pre-existing expert system, electronic medical records, manual cases, and labeled cases from the diagnosis engine; and paras. 7, 11, 71, 137,  and 141, indicating use of deep learning techniques [known in the art to comprise neural network models] to predict a diagnosis and describing embodiments in which deep learning techniques are used to implement end-to-end dialog functionality and image classification functionality).
Regarding Claim 9, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises determining, by the digital health application, a diagnosis based upon the received user input and upon longitudinal data associated with the user (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings including symptoms expressed by the patient as well as the patient’s history, demographics, etc. [representing longitudinal data]; and see also, e.g., id.
Regarding Claim 10, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises determining, by the digital health application, a diagnosis based upon the received user input and upon a medical history associated with the user (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings including symptoms expressed by the patient as well as the patient’s history and describing embodiments in which the differential diagnosis engine may be based on machine-learned models deriving both probabilities and relationships from historic medical records; and see also, e.g., id., para. 102, describing embodiments in which the system provides a personal health record, a longitudinal record of all relevant health data from history questions and from previous sessions by an individual patient, integrated with conventional medical records).
Regarding Claim 11, Kannan discloses the method of Claim 1 wherein determining the diagnosis further comprises determining, by the digital health application, a diagnosis based upon the received user input and upon medical histories of at least one user having at least one characteristic in common with the user (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings; paras. 95-97, describing the diagnosis engine as calculating a probability of diseases and describing embodiments in which other information, such as patient demographics including age or gender, is incorporated; and para. 99, describing embodiments in which models incorporate disease and symptom prevalence in the 
Regarding Claim 13, Kannan discloses the method of Claim 1 further comprising receiving, by the digital health application, from the medical professional, an indication that the medical professional has confirmed the determined diagnosis (see, e.g., Kannan, paras. 133 and 134 and Fig. 15, describing and illustrating a flowchart of a method for responding to a healthcare inquiry from a user such as a patient using a medical decision support system, the method including the user making a healthcare inquiry and including communicating either a diagnosis or a treatment to the user, describing embodiments in which the diagnosis or treatment step requires an optional approval/edit by a medical expert before being presented to the user, and describing an example in which approval is triggered such that a physician may need to approve diagnosis recommendations that include diagnosis above a certain severity).
Regarding Claim 14, Kannan discloses the method of Claim 1 further comprising receiving, by the digital health application, from the medical professional an indication that the medical professional has modified the determined diagnosis (see, e.g., Kannan, paras. 133 and 134 and Fig. 15, describing and illustrating a flowchart of a method for responding to a healthcare inquiry from a user, the method including communicating either a diagnosis or a treatment to the user and describing embodiments in which the diagnosis or treatment step requires an 
Regarding Claim 18, Kannan discloses the method of Claim 1 further comprising scheduling, by the digital health application, at least one consultation with a medical professional for the user (see, e.g., Kannan, para. 110, describing embodiments in which the system provides the possibility to refer directly to in-house physicians through text or video consultation; and para. 112, describing embodiments in which the system collects follow-up data to learn models for which treatments to propose to other patients in the future and describing treatments that include referral to a healthcare professional such as a scheduled chat or message interaction, a scheduled video consultation, or a scheduled visit for physical examination).
Regarding Claim 19, Kannan discloses the method of Claim 1 further comprising establishing, by the digital health application, a network connection between a medical professional and the user (see, e.g., Kannan, para. 110, describing embodiments in which the system provides the possibility to refer directly to in-house physicians through text or video consultation; and para. 112, describing embodiments in which the system collects follow-up data to learn models for which treatments to propose to other patients in the future and describing treatments that 
Regarding Claim 20, Kannan discloses a non-transitory, computer readable medium comprising computer program instructions tangibly stored on the computer readable medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kannan in view of Van de Steen et al., U.S. Patent Application 2019/0295719 A1 (published Sep. 26, 2019) (hereinafter “Van de Steen”).
Kannan teaches the method of Claim 1 as discussed above and further teaches the method wherein determining the diagnosis further comprises determining, by the digital health application, a diagnosis based upon the received user input and upon localized data available to the digital health application (see, e.g., Kannan, para. 43, describing embodiments in which the differential diagnosis engine produces a ranked list of possible diagnoses given any number of findings; paras. 95-97, describing the diagnosis engine as calculating a probability of diseases and describing 
However, Kannan appears to be silent regarding a diagnosis based upon seasonal data.
Van de Steen teaches a method for generating a diagnosis via a digital health application (see, e.g., Van de Steen, describing a medical consultation support tool comprises a database of arguments and diagnoses), the method comprising determining a diagnosis based upon received user input and upon seasonal data available to the digital health application (see, e.g., id., para. 7, describing a medical consultation support tool comprising a differential diagnosis module adapted to generate a differential diagnosis; para. 18, describing embodiments in which the tool interrogates a patient with respect to arguments in the database via questions in order to improve the accuracy and reliability of a differential diagnosis; and para. 29, describing embodiments in which accuracy of the tool is enhanced by using parameters such as seasonal changes to influence values of parameters of a diagnosis).
Kannan and Van de Steen are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating a diagnosis via a digital health application.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kannan see Van de Steen, para. 29; and in view of the value of identification of seasonal disease cycles well known in the art).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan in view of Iliff, Edwin C., U.S. Patent Application 2006/0135859 A1 (published Jun. 22, 2006) (hereinafter “Iliff”).
Regarding Claim 15, Kannan teaches the method of Claim 1 as discussed above and further teaches the method further comprising identifying, by the digital health application, at least one medical order associated with the determined diagnosis (see, e.g., Kannan, para. 112, describing embodiments in which the system learns models for which treatments to propose to patients and describing treatments that involve prescriptions for medications and include a referral to a healthcare professional [prescriptions and referrals representing medical orders associated with a diagnosis]), based upon a determination that the user accepts the determined diagnosis (see, e.g., id., para. 104 and Fig. 13, describing embodiments in which a system response includes a ranked list of possible conditions with an indication on how likely they are and describing and illustrating a possible diagnosis output from the system with multiple conditions for review; paras. 99 and 112, describing embodiments in which the system collects data in follow-ups on treatment paths chosen by the patient and outcomes and trains models and takes other action based on feedback and follow-
However, although continued use of the system following a diagnosis or consistent with a diagnosis can be viewed as comprising a determination that the user accepted the determined diagnosis, Kannan does not appear to teach performing steps based upon a determination that the user accepted the determined diagnosis (in the sense of the user providing a specific input via a user interface).
Iliff teaches a method for generating a diagnosis via a digital health application (see, e.g., Iliff, Abstract, describing an automated medical diagnostic method and system), the method comprising performing steps based upon a determination that a user accepted a determined diagnosis (see, e.g., id.
Kannan and Iliff are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating a diagnosis via a digital health application.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Kannan and Iliff and implement a method in which steps are performed based upon a determination that a user accepted a determined diagnosis in order to provide an automated diagnosis that reflects a patient’s perceptions (see, e.g., Iliff, paras. 44, 58, 164, and 300 and Claims 39 and 54; and in view of the value of patient consent well known in the art).  
Regarding Claim 16, Kannan as modified by Iliff teaches a method corresponding to the method of Claim 15.  The same rationale of rejection provided above is applicable.  Kannan as modified by Iliff further teaches the method further comprising transmitting, by the digital health application, at least one medical order based upon a determination that the user accepted the determined diagnosis (see, e.g., Kannan, para. 112, describing embodiments in which the system learns models for which treatments to propose to patients and describing treatments that involve prescriptions for medications and include a referral to a healthcare professional, which may include a real-time or scheduled chat or message interaction, a real-time or scheduled video consultation, or a scheduled visit for physical examination, and describing the system as facilitate the paperwork of prescribing and forwarding the prescription onto a pharmacy [the various noted arrangements involving transmission in some form]).
Regarding Claim 17, Kannan as modified by Iliff teaches a method corresponding to the method of Claim 15.  The same rationale of rejection provided above is the method further comprising displaying, by the digital health application, at least one suggested action to take, based upon a determination that the user accepted the determined diagnosis (see, e.g., Kannan, para. 104, describing embodiments in which a response includes a ranked list of possible conditions with an indication on how likely they are and recommended next steps).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Constantini et al., U.S. Patent Application 2016/0098542 A1 (published Apr. 7, 2016), teaching automated medical diagnosis and treatment support comprising a particular sequencing of interview questions.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
1/15/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174